DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 3-5, 8, 10-12, 15 and 17-19  are objected to because of the following informalities: 
Claims 1, 8, 15 in lines 11, 10, 13 respectively, "for LTE sidelink” should be replaced by  "for the LTE sidelink”. 
Claims 3, 10, 17 in line 3, "for NR sidelink” should be replaced by  "for the NR sidelink”. 
Claims 3, 10, 17 in lines 4, "for LTE sidelink” should be replaced by  "for the LTE sidelink”.
       Claims 4, 11, 18 in line 5, add “physical Sidelink Shared Channel “ for the acronym PSSCH.
       Claims 4, 11, 18 in line 5, replace “or PSSCH” with “ or PSCCH” with full name for the acronym “PSCCH” (i.e., Physical Sidelink Control Channel).
       Claims 5, 12, 19  in line 3, replace “or PSSCH” with the acronym “PSCCH” with full name for the acronym “PSCCH” (i.e., Physical Sidelink Control Channel).
      Claim 5, 12, 19 in line 3, replace “PSSCH or PSSCH” with “the PSSCH or the PSCCH”.
      Claim 8 in line 3, replace “transmitiung” with “transmitting”.
      Claim 17 in line 1, add “wherein the at least one processor is further configured to:” after “The UE of claim 15,” to be consistent with other similar dependent claims.
     Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al. (2020/0053835), Ye hereinafter. Ye teaches all of the limitations of the specified claim with the following reasoning that follows.

Re. claims 1 and 15, Ye teaches a method performed by a user equipment (UE) supporting new generation (NR) sidelink and long term evolution (LTE) sidelink (Fig. 3/Fig. 6 & ¶0014 - procedure for a WTRU to determine whether to transmit using LTE sidelink transmissions or NR sidelink transmissions; Also, as per instant application, NR also refers to New Radio, see ¶0007) and a user equipment (UE) (Fig. 1B) supporting new generation (NR) sidelink and long term evolution (LTE) sidelink (Fig. 3/Fig. 6 & ¶0014 - WTRU to determine whether to transmit using LTE sidelink transmissions or NR sidelink transmissions; Also, as per instant application, NR also refers to New Radio, see ¶0007), the UE comprising: at least one  receive, from a base station (BS), a downlink control information (DCI), the DCI being one of: a first DCI for the NR sidelink, and a second DCI for the LTE sidelink (Fig. 3/Fig. 6 & ¶0128 - dynamic scheduling may be based on a unified DCI format for V2X.  …the unified DCI format for V2X may include a field, which may be referred to as an NR Indicator field.  The NR Indicator field may be used to indicate whether the current DCI is for the LTE sidelink grant or for the NR sidelink grant. Fig. 3/Fig. 6 & ¶0129 -  After receiving this DCI from NR gNB, the WTRU may first check the NR Indicator field of this DCI.  If it is equal to 0 , then the WTRU schedules the transmissions on LTE sidelink, using the grants from the remaining fields of the DCI.  If the value is equal to 1, then the WTRU schedules the transmissions on NR sidelink, using the grants from the remaining fields of the DCI. That is , when NR indicator field of DCI is 1, interpreted as first DCI for NR sidelink, and when NR indicator field of DCI is 0, interpreted as second DCI for LTE sidelink),  and - 86 -0202-1717 (MN-201906-028-1-US0; SP20136-USSR) identify whether the first DCI or the second DCI based on a radio network temporary identifier (RNTI), the RNTI being one of: a first RNTI for the NR sidelink, and a second RTNI for LTE sidelink (Fig. 3/Fig. 6 & ¶0131 - dynamic scheduling may be based on separate DCI formats for NR sidelink and LTE sidelink. ..… the first type of DCI format may be for the legacy (i.e., LTE) sidelink resource allocation, while the second type of DCI format may be for the NR sidelink resource allocation. Fig. 3/Fig. 6 & ¶0132 - if using the RNTI for LTE sidelink service passes the CRC check, then the DCI format is for LTE sidelink.  If using the RNTI for NR sidelink service passes the CRC check, then the DCI format is for NR sidelink. That is, RNTI  passing CRC check with  DCI format for NR sidlelink is interpreted as first RNTI and RNTI  passing CRC check with  DCI format for LTE  sidlelink is interpreted as second RNTI ).


Re. claim 8, Ye teaches a method performed by a base station (BS) supporting new generation (NR) sidelink and long term evolution (LTE) sidelink (Fig. 3 & ¶0113 -  a NR Uu enhancement to control NR and LTE sidelink. …usage scenario for a NR Uu enhancement to control LTE sidelink. Fig. 3/Fig. 6 & ¶0128 - dynamic scheduling may be based on a unified DCI format for V2X.  …the unified DCI format for V2X may include a field, which may be referred to as an NR Indicator field.  The NR Indicator field may be used to indicate whether the current DCI is for the LTE sidelink grant or for the NR sidelink grant. Fig. 3/Fig. 6 & ¶0129 -  After receiving this DCI from NR gNB, the WTRU may first check the NR Indicator field of this DCI. Also, as per instant application, NR also refers to New Radio, see ¶0007),  the method comprising: transmitting, to a user equipment (UE), a downlink control information (DCI), the DCI being one of: a first DCI used for the NR sidelink, and a second DCI used for the LTE sidelink (Fig. 3/Fig. 6 & ¶0128 - dynamic scheduling may be based on a unified DCI format for V2X.  …the unified DCI format for V2X may include a field, which may be referred to as an NR Indicator field.  The NR Indicator field may be used to indicate whether the current DCI is for the LTE sidelink grant or for the NR sidelink grant. Fig. 3/Fig. 6 & ¶0129 -  After receiving this DCI from NR gNB, the WTRU may first check the NR Indicator field of this DCI.  If it is equal to 0 , then the WTRU schedules the transmissions on LTE sidelink, using the grants from the remaining fields of the DCI.  If the value is equal to 1, then the WTRU schedules the transmissions on NR sidelink, using the grants from the remaining fields of the DCI. That is , when NR indicator field of DCI is 1, interpreted as first DCI for NR sidelink, and when NR indicator field of DCI is 0, interpreted as second DCI for LTE sidelink), wherein the DCI is identified whether the first DCI or the second DCI based on a radio network temporary identifier (RNTI), the RNTI being one of: a first RNTI for the NR sidelink, and a second RTNI for LTE sidelink (Fig. 3/Fig. 6 & ¶0131 - the dynamic scheduling may be based on separate DCI formats for NR sidelink and LTE sidelink.  … the first type of DCI format may be for the legacy (i.e., LTE) sidelink resource allocation, while the second type of DCI format may be for the NR sidelink resource allocation. Fig. 3/Fig. 6 & ¶0132 - if using the RNTI for LTE sidelink service passes the CRC check, then the DCI format is for LTE sidelink.  If using the RNTI for NR sidelink service passes the CRC check, then the DCI format is for NR sidelink. That is, RNTI  passing CRC check with  DCI format for NR sidlelink is interpreted as first RNTI and RNTI  passing CRC check with  DCI format for LTE  sidlelink is interpreted as second RNTI).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims  2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of  Loehr (2020/0314819), Loehr hereinafter.

Re. Claims 2, 9 and 16, Ye teaches claims 1, 8 and 15  respectively.
Yet, Ye does not expressly teach if the DCI is the second DCI, obtaining timing offset information from the DCI, wherein the timing offset information comprises information between a NR slot receiving the DCI and a LTE subframe to be applying the DCI.
However, in the analogous art, Loehr explicitly discloses if the DCI is the second DCI, obtaining timing offset information from the DCI, wherein the timing offset information comprises information between a NR slot receiving the DCI and a LTE subframe to be applying the DCI. (Fig.1/Fig. 6-7 & ¶0073 - DCI information received on an NR PDCCH may be delivered to an LTE PHY layer of an NR V2X UE at some predefined timing. …. an NR PHY may deliver a received DCI to an LTE PHY at some predefined timing. .. …Such timing offset may be fixed in a standard (e.g., if an NR DCI containing a LTE SL grant was received in slot n, the UE may consider the LTE SL grant as being received in a first LTE subframe x which starts at least Toffset  later then slot n) or it may be preconfigured by higher layer signaling.  The timing offset could be defined in terms of ms or in number of slots/subframe/symbols).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X  to include Loehr’s invention of multi-RAT (radio access technology) V2X (Vehicle-to-Anything), because it provides dynamic cross-RAT scheduling with downlink control information (DCI), enabling timing translation from one RAT to another, thereby, alleviates timing issues (e.g., slot/frame boundaries) associated with coverage foot prints from an NR cell and a LTE cell/carrier . (¶0058, Loehr)

Re. Claims 3, 10 and 17, Ye teaches  claims 1, 8 and 15  respectively.
Ye further teaches wherein the second DCI includes indicator on activation or release SPS for LTE sidelink. (¶0104 - In LTE, semi-persistent scheduling (SPS) is used for downlink, uplink and sidelink.  ….  For SL grant in DCI format 5A, the SL SPS configuration index is provided with explicit SPS activation and deactivation indication. Here, DCI format associated with LTE side link is interpreted as second DCI).
Yet, Ye does not expressly teach wherein the first DCI includes indicator on activation or release semi-persistent scheduling (SPS) for NR sidelink,
However, in the analogous art, Loehr explicitly discloses wherein the first DCI includes indicator on activation or release semi-persistent scheduling (SPS) for NR sidelink (¶0060 - such as if NR Uu (e.g., a gNB) provides SL resources (e.g., SPS resources) for LTE SL UE mode 3 operations, a new DCI format may be introduced for NR Uu.  .. new DCI format may include DCI indicating activation and/or deactivation of a SL SPS configuration (e.g., SPS configuration may be signaled via RRC signaling) and/or may dynamically assign SL resources on the PC5 interface.  ….the new NR DCI format may have the same fields as an LTE DCI format allocating SL resources (e.g., DCI format 5_A).  Such an implementation may enable the new NR DCI format to be understood by an LTE protocol stack of a NR V2X UE.  Here, the new NR DCI is interpreted as first DCI which includes indication for  activation and/or deactivation of  SL SPS configuration for NR V2X UE as disclosed supra).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X  to include Loehr’s invention of multi-RAT (radio access technology) V2X (Vehicle-to-Anything), because it provides dynamic cross-RAT scheduling with downlink control information (DCI), enabling timing translation from one RAT to another, thereby, alleviates timing issues (e.g., slot/frame boundaries) 

Claims  4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of  Loehr, further in view of Mochizuki et al. (2021/0153262), Mochizuki hereinafter.

Re. Claims 4 and 18, Ye and Loehr  teach claims 3 and 17  respectively.
Yet, Ye and Loehr do not expressly teach receiving, from the BS, information on sidelink resource pool; determining whether a plurality of sidelink resource pools are configured; and if the plurality of sidelink resource pools are transmission resource pool, transmitting a signal on PSSCH or PSSCH using one sidelink resource pool among the plurality of sidelink resource pools.

However, in the analogous art, Mochizuki explicitly discloses receiving, from the BS, information on sidelink resource pool (Fig. 37-49 & ¶0596 -  In Step ST4901, the eNB notifies the UE_tx and the UE_rx of PC5 resource configuration.  … PC5 resource configuration include a carrier list including one or a plurality of pieces of carrier information and resource pool configuration of each carrier.); determining whether a plurality of sidelink resource pools are configured (Fig. 37-49 & ¶0586 - When a plurality of carriers are configured in the SL, the resources for the PSCCH and the PSSCH are individually configured in each carrier.); and if the plurality of sidelink resource pools are transmission resource pool, transmitting a signal on PSSCH or PSSCH using one sidelink resource pool among the plurality of sidelink resource pools (Fig. 37-49 & ¶0591 - UE_tx may select resources to be used for the PSCCH and/or the PSSCH of each carrier. Fig. 37-49 & ¶0634 - In Step ST5005, the UE_tx selects the resources at the same timing in a plurality of carriers out of the identified available resources. Fig. 37-49 & ¶0638 -  In Step ST5006, it is indicated that the UE_tx transmits the PSCCH of the carrier for the PSCCH to the UE_rx.  The UE_rx receives the carrier for the PSCCH, and may thus receive the PSCCH of the carriers in the carrier list).


Re. Claim  11, Ye and Loehr  teach claim 8.
Yet, Ye and Loehr do not expressly teach transmitting, to the UE, information on sidelink resource pool, the information including information on a plurality of sidelink resource pools; and if the plurality of sidelink resource pools are transmission resource pool, transmitting a signal on PSSCH or PSSCH using one sidelink resource pool among the plurality of sidelink resource pools.
However, in the analogous art, Mochizuki explicitly discloses transmitting, to the UE, information on sidelink resource pool, the information including information on a plurality of sidelink resource pools (Fig. 37-49 & ¶0596 -  In Step ST4901, the eNB notifies the UE_tx and the UE_rx of PC5 resource configuration.  Examples of the PC5 resource configuration include a carrier list including one or a plurality of pieces of carrier information and resource pool configuration of each carrier); and if the plurality of sidelink resource pools are transmission resource pool, transmitting a signal on PSSCH or PSSCH using one sidelink resource pool among the plurality of sidelink resource pools (Fig. 37-49 & ¶0591 - UE_tx may select resources to be used for the PSCCH and/or the PSSCH of each carrier. Fig. 37-49 & ¶0634 - In Step ST5005, the UE_tx selects the resources at the same timing in a plurality of carriers out of the identified available resources. Fig. 37-49 & ¶0638 -  In Step ST5006, it is indicated that the UE_tx transmits the PSCCH of the carrier for the PSCCH to the UE_rx.  The UE_rx receives the carrier for the PSCCH, and may thus receive the PSCCH of the carriers in the carrier list).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X and  Loehr’s invention of multi-RAT (radio access technology) V2X (Vehicle-to-Anything) to include Mochizuki’s invention of sidelink (SL) support for device-to-device (D2D) and vehicle to vehicle (V2V) communication using multi-carrier network operations, because it provides a mechanism in lowering power consumption when a user device capable of sidelink operation needs to operate with a plurality of timing configuration of physical sidelink control channel (PSCCH) and a physical sidelink shared channel (PSSCH)  with a plurality of carriers. (¶0084-¶0085, Mochizuki)

Re. Claims 5, 12 and 19, Ye, Loehr and  Mochizuki teach claims 4, 11 and 18  respectively.
Yet, Ye and Loehr do not expressly teach if the plurality of sidelink resource pools are reception resource pool, receiving a signal on PSSCH or PSSCH using the plurality of sidelink resource pools.
However, in the analogous art, Mochizuki explicitly discloses if the plurality of sidelink resource pools are reception resource pool, receiving a signal on PSSCH or PSSCH using the plurality of sidelink resource pools. (Fig. 37-49 & ¶0634 - In Step ST5005, the UE_tx selects the resources at the same timing in a plurality of carriers out of the identified available resources. Fig. 37-49 & ¶0638 – In Step ST5006, it is indicated that the UE_tx transmits the PSCCH of the carrier for the PSCCH to the UE_rx. The UE_rx receives the carrier for the PSCCH, and may thus receive the PSCCH of the carriers in the carrier list.  … by receiving the PSCCH including the use carrier information and the PSSCH scheduling information, the UE_rx can recognize the carrier for the PSCCH.  When the UE_rx receives the PSCCH for the carrier of the PSCCH, the UE_rx may stop further reception of the PSCCH of the carrier).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X and  Loehr’s invention of multi-RAT (radio access technology) V2X (Vehicle-to-Anything) to include Mochizuki’s invention of sidelink (SL) support for device-to-device (D2D) and vehicle to vehicle (V2V) communication using multi-carrier network operations, because it provides a mechanism in lowering power consumption when a user device capable of sidelink operation needs to operate with a plurality of timing configuration of physical sidelink control channel (PSCCH) and a physical sidelink shared channel (PSSCH)  with a plurality of carriers. (¶0084-¶0085, Mochizuki)

Claims  6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of  Loehr, in view of Mochizuki, further in view of Nguyen et al. (2018/0027563), Nguyen hereinafter.

Re. Claims 6 and 13, Ye, Loehr and  Mochizuk  teach claims 4 and 11  respectively.
Yet, Ye, Loehr and  Mochizuk do not expressly teach wherein the plurality of sidelink resource pools are configured within equal bandwidth part (BWP).
However, in the analogous art, Nguyen explicitly discloses wherein the plurality of sidelink resource pools are configured within equal bandwidth part (BWP). (Fig. 1-2 & ¶0055 -  The cluster configuration may include a plurality of clusters of the same size, for example, where each cluster has the same or a common bandwidth. …each cluster of the available clusters may include the same or a common number of RBs (e.g., 5 RBs).  The cluster configuration may also include clusters located at different positions within the available bandwidth, for example, clusters that occupy the full available bandwidth, clusters that are evenly spaced across the available bandwidth, ……the configuration parameter may identify the number of clusters available for multi-cluster communications and the location of such available clusters.  … the configuration parameter may identify which clusters are available for multi-cluster communications (e.g., the full cluster resource pool) and which clusters are available for first v-UE 205 to use for multi-cluster communications (e.g., a subset of cluster resources).   Fig. 1-2 & ¶0060 - a data resource pool to be divided into equal sized bandwidth parts (e.g., equally sized clusters). ….a resource pool of 50 RBs may be divided into ten bandwidth parts of 5 RBs each.  …..  A cluster may be the same size as a bandwidth part and may be mapped to a bandwidth part. That is, a cluster configuration consists of a plurality of clusters of the same size, where the  data resource pools are equal sized bandwidth parts of equally sized of a plurality of clusters in a multi-cluster communications between a plurality of vehicle UEs  in a vehicle based communication network as shown in Fig.2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Ye’s invention of UU interface enhancement for NR V2X  and  Loehr’s invention of multi-RAT (radio access technology) V2X (Vehicle-to-Anything) and  Mochizuki’s invention of sidelink (SL) support for device-to-device (D2D) and vehicle to vehicle (V2V) communication using multi-carrier network operations to include Nguyen’s invention of a system and a method for enabling multi-cluster transmissions in a vehicle based communication network, because it provides a mechanism for an improved vehicle based communication networks with optimum power spectral density using frequency division multiplexing (FDM) between a plurality of vehicle UEs. (¶0043,  Nguyen)













Allowable Subject Matter
Claims 7, 14 and 20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner has conducted a search of Patent and Non-Patent Literature and was unable to find any prior art which solely or in combination with another reference teaches the limitation of:

Claim 7 –  wherein the plurality of sidelink resource pools includes a first resource pool including a feedback channel and a second resource pool which does not include the feedback channel.
Claim 14 –  wherein the plurality of sidelink resource pools includes a first resource pool including a feedback channel and a second resource pool which does not include the feedback channel.
Claim 20 –  wherein the plurality of sidelink resource pools are configured within equal bandwidth part (BWP), and wherein the plurality of sidelink resource pools includes a first resource pool including a feedback channel and a second resource pool which does not include the feedback channel.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee  et al; (2020/0275501); See Abstract, ¶0019, ¶0020, ¶0021, ¶0022, ¶0131, ¶0132-¶0143, ¶0145-¶0148,¶0155, ¶0169, ¶0189  along with Fig.10-Fig.15. A very inventive concept  close to instant application, yet, Provisional applications do not support. 
Lee  et al; (2020/0275450); See Abstract, ¶0018, ¶0019, ¶0020, ¶0021, ¶0026, ¶0133, ¶0136-¶0145, ¶0151-¶0173  along with Fig.10-Fig.15. Another very inventive concept close to instant application, yet, Provisional applications do not support. 
3GPP TSG RAN1 WG1 Meeting #96; R1-1901815, Source: MediaTek Inc.; Title: Coexistence mechanisms between NR-V2X and LTE-V2X, Athens, Greece, 25th February–1st March 2019. See §2.1, §2.2, §3.
 3GPP TSG RAN WG1 Meeting #96; R1-1903067, Source:	Huawei, HiSilicon, Title:	Discussion on NR Uu to control LTE sidelink, Athens, Greece, February 25-March 1, 2019. See §2, §2.1, §2.2, §2.3, §3.
3GPP TSG RAN WG1 Meeting #97; R1-1906010, Source:	Huawei, HiSilicon, Title:	Discussion on sidelink resource allocation mode 1, Reno, USA, May 13-17, 2019. See §2.1.1,§2.1.2, §2.4, §2.5, §2.6, §2.7, §3.1, §4.
Yet, none of those references disclose limitations of objected claims as highlighted above. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S CHOWDHURY/Examiner, Art Unit 2467